Citation Nr: 1602832	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  13-25 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Public Health Service from November 1979 to November 1981, and from March 1984 to January 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2012 rating decision in which the RO denied service connection for sleep apnea.  In October 2012, the Veteran filed a notice of disagreement (NOD) with the denial of service connection.  In August 2013, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2013.

In August 2014, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In November 2015, she testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.   

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required. 


REMAND

The Board's review of the record reveals that further AOJ action on the claim on appeal is warranted.  

During both hearings, the Veteran testified that she began experiencing sleep apnea symptoms in service; around 2000, while stationed in Atlanta.  She reported that her symptoms became so bad that within two months of her retirement in 2006, she presented to the Dallas VA Medical Center (VAMC) complaining of sleep issues.  She testified, however, that no sleep study was ever done, as the medical staff believed her sleep problems were associated with her depression.  She further indicated that, as her sleep problems continued, she went to a private practitioner in early 2007 and underwent a sleep study in April 2007.  At that time, she was diagnosed with sleep apnea.  During the RO hearing, she also asserted that her sleep apnea is associated with her service-connected asthma, diabetes mellitus and dysthymia.  She has also indicated that medical research papers also show that sleep apnea causes depression and diabetes mellitus, for which she is already service-connected.  In other words, the Veteran appears to assert that if these disorders manifested in service, it would seem that her sleep apnea did, as well.  

Service treatment records documents reports of intermittent sleep disturbance in May 1995, September 1995, April 1996 and April 1997 in association with the Veteran's depressive symptoms and grief issues.  However, it does not appear that there were any further reports of sleep problems until a March 2004 Report of Medical History.  At that time, the Veteran reported frequent trouble sleeping.  She again reported frequent trouble sleeping in an October 2005 Report of Medical History.  She indicated at that time that her sleep issues were due to menopause.  After service, a September 2006 VA mental health examination also showed that the Veteran reported sleep impairment for the past four to five years.  An April 2007 private sleep study showed that the Veteran was diagnosed with sleep apnea.  Private treatment records dated in June 2012 continue to show a diagnosis of sleep apnea. 

A VA opinion was obtained in June 2013.  The physician found that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness.  The physician rationalized that the Veteran was diagnosed with "severe obstructive sleep apnea with hypoxemia" in April 2007.  He continued that there was no nexus between the Veteran's in-service reports of trouble sleeping and current obstructive sleep apnea. The examiner noted that in her October 2005 Report of Medical History, the Veteran described "frequent trouble sleeping" and "depression and excessive worry" (which can cause trouble sleeping).  However, in that report, the Veteran indicated that her frequent trouble sleeping was due to menopause.  The examiner also noted that psychiatry letters dated in September 1995 and April 1997 also indicated that the Veteran's sleep issues were related to depression/anxiety.  The physician concluded that there was no medical evidence to indicate that the Veteran suffered from signs or symptoms of obstructive sleep apnea or suffered from trouble sleeping from a source other than depression/anxiety while in service.

Under the circumstances of this case, the Board finds that a VA examination should have been arranged, as opposed to only obtaining a medical opinion, so that the examiner could have obtained a complete medical history from the Veteran as well as a description of the onset of her symptoms.  In this regard, the examiner appeared to rely on medical evidence from the 1990s that associated her sleep problems with depression.  However, the Veteran herself has reported that her sleep apnea symptoms actually began in 2000, a few years after these reports.  Likewise, the examiner relied on the fact that the Veteran attributed her sleep issues to menopause in October 2005.  However, the Veteran has testified that she did not have the medical expertise to know what was causing her sleep issues at that time and her statement was simply speculation.  The examiner also failed to address the Veteran's competent lay statements of pertinent symptomatology since her retirement.  

As the June 2013 VA examiner was unable to obtain a complete medical history from the Veteran and did not appear to consider all of the lay evidence, the Board finds that this opinion is inadequate for appellate review.  Notably, once VA undertakes the effort to provide an examination to obtain an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds that a remand of this matter for VA examination and opinion-based on full consideration of all documented medical history and assertions, and supported by complete, clearly-stated rationale-is  needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Hence, the AOJ should arrange for the Veteran to undergo a VA examination by an appropriate physician.).  

The Board further notes that, during both hearings on appeal, the Veteran has also claimed an association between her sleep apnea and her service-connected asthma, diabetes mellitus and dysthymia.  However, the June 2013 VA examiner did not address whether the Veteran's sleep apnea was caused or is aggravated by her service-connected disabilities.  See 38 C.F.R.  § 3.310(a) (2015); See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, if the disorder is deemed not medically-related to service, the VA examiner should also render opinion addressing the secondary relationship, if any, between sleep apnea and service-connected asthma, diabetes mellitus and/or dysthymia.
 
The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to arranging for the Veteran to undergo VA examination, to ensure that that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include any VA treatment records . 

As for VA records, the Veteran testified that she received treatment for her sleep issues at the Dallas VAMC a couple of months after her retirement from service.  Likewise, the June 2013 VA opinion also refers to VA treatment records that were not included in the claims file.  Unfortunately, these treatment records are not currently associated with the Veteran's electronic record.  Thus, there are relevant VA treatment records outstanding.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must undertake appropriate action to obtain and associate with the VBMS and/or Virtual VA files all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Dallas VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A.  § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 20142); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain and associate with the VBMS and/or Virtual VA file (s), all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Dallas VAMC (and any associated facility(ies).  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for service connection for sleep apnea.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified records by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all available records and/or responses from each contacted entity are associated with the electronic claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician ,in connection with her service connection claim for sleep apnea.

The contents of the entire, electronic claims file (in VBMS and VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should document interview with the Veteran, and include full discussion of her medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to diagnosed sleep apnea, the examiner should render an opinion- consistent with sound medical judgment-as to whether it is at least as likely as not (i.e.  a 50 percent or greater probability) that the disability:

(a)  had its onset in, or is otherwise medically-related to, the Veteran's military service, to include injury/complaints therein; or, if not, 

(b) was caused, OR is aggravated (worsened beyond the natural progression) by the Veteran's service-connected asthma, diabetes mellitus and dysthymia.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering each requested opinion, the physician should specifically consider and discuss the in-service complaints of sleep trouble, post-service treatment records, as well as the Veteran's competent assertions as to the nature, onset, and continuity of symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


